Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:  on line 3, “A method for storing bitstream” should be “A method for storing a bitstream”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/411,296 in view of Ramasubramonian et al. (U.S. 2020/028042), hereinafter Ramasubramonian. 
Current Application
App. no. 17/411,296
Claim 1
Claim 1
1. A method of processing video data, comprising: determining, during a conversion between a current video block in a video region of a video and a bitstream of the video, whether a differential coding mode is enabled or disabled for the current video block, wherein, in the differential coding mode, differences between quantized residuals derived with an intra prediction mode of the current video block and predictions of the quantized residuals are included in the bitstream; and performing the conversion based on the determining, wherein a first syntax element indicating whether a transform skip mode is applied to the current video block is conditionally included in the bitstream based on whether the differential coding mode is enabled or disabled for the current video block, and wherein, in the transform skip mode, a transform is skipped for a prediction residual.
1. A method of processing video data, comprising: determining, for a conversion between a chroma video block of a video and a bitstream of the video, that a differential coding mode used for residual samples is applied to the chroma video block; and performing, based on the determining, the conversion using the differential coding mode, wherein, in the differential coding mode, differences between quantized residuals derived with an intra prediction and predictors of the quantized residuals are presented in the bitstream, and wherein an intra prediction mode for the intra prediction is performed in a first direction, and the differential coding mode is performed in a second direction; and wherein a cross-component linear model coding mode is not applied to the chroma video block in response to the differential coding mode being applied to the chroma video block.


The instant application’s transform skip syntax limitations are additional limitations.
However, Ramasubramonian teaches wherein a first syntax element indicating whether a transform skip mode is applied to the current video block is conditionally included in the bitstream based on whether the differential coding mode is enabled or disabled for the current video block, and wherein, in the transform skip mode, a transform is skipped for a prediction residual ([0154]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application’s method with the missing limitations as taught by Ramasubramonian to encode, decode and/or store digital video information more efficiently (Ramasubramonian [0003]).
As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of encoding, decoding and/or storing digital video information more efficiently.

Independent claims 14, 17 and 19 are rejected under the same rationale, Dependent claims 2-13, 15-16, 18 and 20 are also rejected as a result of being dependent on claims 1, 14 and 17.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 10-15, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. 2020/0329257), hereinafter Zhao in view of Ramasubramonian.

	Regarding claims 1 and 14, Zhao discloses an apparatus for processing video data comprising a processor and a non-transitory memory with instructions thereon, wherein the instructions upon execution by the processor ([0250]), cause the processor to: 
	determine, during a conversion between a current video block in a video region of a video and a bitstream of the video ([0045]), whether a differential coding mode is enabled or disabled for the current video block, wherein, in the differential coding mode, differences between quantized residuals derived with an intra prediction mode of the current video block and predictions of the quantized residuals are included in the bitstream ([0164] and [0162]); and 
	perform the conversion ([0045]) based on the determining ([0164]).
	Zhao does not explicitly disclose wherein a first syntax element indicating whether a transform skip mode is applied to the current video block is conditionally included in the bitstream based on whether the differential coding mode is enabled or disabled for the current video block, and wherein, in the transform skip mode, a transform is skipped for a prediction residual.
	However, Ramasubramonian teaches, wherein a first syntax element indicating whether a transform skip mode is applied to the current video block is conditionally included in the bitstream based on whether the differential coding mode is enabled or disabled for the current video block, and wherein, in the transform skip mode, a transform is skipped for a prediction residual (Ramasubramonian [0154]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application’s method with the missing limitations as taught by Ramasubramonian to encode, decode and/or store digital video information more efficiently (Ramasubramonian [0003]).
	As shown above, all of the limitations are known, they can be applied to a known device such as a processor to yield a predictable result of encoding, decoding and/or storing digital video information more efficiently.

	Regarding claim 2, Zhao in view of Ramasubramonian teaches the method of claim 1, wherein the transform skip mode is inferred to be applied in response to determining that the differential coding mode being enabled (Ramasubramonian [0154]).
	The same analysis for claim 1 applies to the missing limitations of claim 2.

	Regarding claim 3, Zhao in view of Ramasubramonian teaches the method of claim 1, wherein the first syntax element is excluded from the bitstream in response to the differential coding mode being enabled (Ramasubramonian [0154]).
	The same analysis for claim 1 applies to the missing limitations of claim 3.

	Regarding claim 5, Zhao in view of Ramasubramonian teaches the method of claim 1, wherein whether the first syntax element is included in the bitstream is based on a coding tree structure of the current video block (Zhao [0211], Table 11 on pp. 19-20).

	Regarding claim 6, Zhao in view of Ramasubramonian teaches the method of claim 5, wherein the first syntax element is included in the bitstream under conditions including a condition that the current video block is in a single tree structure (Zhao [0211], Table 11 on pp. 19-20).

	Regarding claim 7, Zhao in view of Ramasubramonian teaches the method of claim 5, wherein the first syntax element is included in the bitstream under conditions including a condition that the current video block is in a dual tree luma structure (Zhao [0211], Table 11 on pp. 19-20).

	Regarding claim 8, Zhao in view of Ramasubramonian teaches the method of claim 1, wherein when the first syntax element is not present in the bitstream, the transform skip mode is inferred to be enabled in response to a value of a second syntax element included in the bitstream indicating that the differential coding mode is enabled (Ramasubramonian [0154]).
	The same analysis for claim 1 applies to the missing limitations of claim 8.

	Regarding claim 10, Zhao in view of Ramasubramonian teaches the method of claim 8, wherein in response to the value of the second syntax element indicating that the differential coding mode is enabled, a third syntax element which indicates that a prediction direction of the differential coding mode for residual samples applied to the current video block is a vertical direction or a horizontal direction is included in the bitstream (Zhao [0163]).

	Regarding claim 11, Zhao in view of Ramasubramonian teaches the method of claim 1, wherein the differences are represented using a block based differential pulse coding modulation representation (Zhao [0164] and [0162]).

	Regarding claim 12, Zhao in view of Ramasubramonian teaches the method of claim 1, wherein the conversion includes encoding the current video block into the bitstream (Zhao [0045]).

	Regarding claim 13, Zhao in view of Ramasubramonian teaches the method of claim 1, wherein the conversion includes decoding the current video block from the bitstream (Zhao [0045]).

	Regarding claim 15, Zhao in view of Ramasubramonian teaches the apparatus of claim 14, wherein the transform skip mode is inferred to be applied and the first syntax element is excluded from the bitstream in response to the differential coding mode being enabled (Ramasubramonian [0154]).
	The same analysis for claim 1 applies to the missing limitations of claim 15.

	Regarding claim 17, Zhao in view of Ramasubramonian teaches a non-transitory computer-readable storage medium storing instructions that cause a processor to: determine, during a conversion between a current video block in a video region of a video and a bitstream of the video, whether a differential coding mode is enabled or disabled for the current video block, wherein, in the differential coding mode, differences between quantized residuals derived with an intra prediction mode of the current video block and predictions of the quantized residuals are included in the bitstream; and perform the conversion based on the determining, wherein a first syntax element indicating whether a transform skip mode is applied to the current video block is conditionally included in the bitstream based on the determining, and wherein, in the transform skip mode, a transform is skipped for a prediction residual (see claim 1 citations and analysis above).

	Regarding claim 19, Zhao in view of Ramasubramonian teaches a method for storing bitstream of a video, comprising: determining whether a differential coding mode is enabled or disabled for a current video block in a video region of a video, wherein, in the differential coding mode, differences between quantized residuals derived with an intra prediction mode of the current video block and predictions of the quantized residuals are included in the bitstream; and generating the bitstream based on the determining, wherein a first syntax element indicating whether a transform skip mode is applied to the current video block is conditionally included in the bitstream based on whether the differential coding mode is enabled or disabled for the current video block, and wherein, in the transform skip mode, a transform is skipped for a prediction residual; and storing the bitstream in a non-transitory computer-readable recording medium (Zhao [0052] and [0250]) (see Remarks and claim 1 analysis above for analogous limitations).

Claims 4, 9, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Ramasubramonian as applied to claim 1 above, and further in view of Yoo et al. (U.S. 2020/0260070), hereinafter Yoo.

	Regarding claim 4, Zhao in view of Ramasubramonian teaches the method of claim 1.Zhao does not explicitly disclose wherein whether the first syntax element is included in the bitstream is based on a block dimension of the current video block.
	However, Yoo teaches, wherein whether the first syntax element is included in the bitstream is based on a block dimension of the current video block (Yoo [0275]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and apparatus taught by Karczewicz in view of Chen with the missing limitations as taught by Yoo to enhance image coding efficiency (Yoo [0005]).

	Regarding claim 9, Zhao in view of Ramasubramonian and Yoo teaches the method of claim 8, wherein the second syntax element is included in the bitstream is under conditions including a condition that a size of the current video block is smaller than or equal to a threshold (Yoo [0275]).
	The same motivation and analysis for claim 4 applies to the missing limitations of claim 9.

	Regarding claim 16, Zhao in view of Ramasubramonian and Yoo teaches the apparatus of claim 14, wherein when the first syntax element is not present in the bitstream, the transform skip mode is inferred to be enabled in response to a value of a second syntax element included in the bitstream indicating that the differential coding mode is enabled (Ramasubramonian [0154]), and wherein the second syntax element is included in the bitstream is under conditions including a condition that a size of the current video block is smaller than or equal to a threshold (Yoo [0275]).
	The same motivation and analysis for claims 1 and 4 applies to the missing limitations of claim 16.

	Regarding claim 18, Zhao in view of Ramasubramonian and Yoo teaches the non-transitory computer-readable storage medium of claim 17, wherein the transform skip mode is inferred to be applied and the first syntax element is excluded from the bitstream in response to the differential coding mode being enabled (Ramasubramonian [0154]), wherein when the first syntax element is not present in the bitstream, the transform skip mode is inferred to be enabled in response to a value of a second syntax element included in the bitstream indicating that the differential coding mode is enabled (Ramasubramonian [0154]), and wherein the second syntax element is included in the bitstream is under conditions including a condition that a size of the current video block is smaller than or equal to a threshold (Yoo [0275]).
	The same motivation and analysis for claims 1 and 4 applies to the missing limitations of claim 18.

	Regarding claim 20, Zhao in view of Ramasubramonian and Yoo the method of claim 19, wherein the transform skip mode is inferred to be applied and the first syntax element is excluded from the bitstream in response to the differential coding mode being enabled, wherein when the first syntax element is not present in the bitstream, the transform skip mode is inferred to be enabled in response to a value of a second syntax element included in the bitstream indicating that the differential coding mode is enabled, and wherein the second syntax element is included in the bitstream is under conditions including a condition that a size of the current video block is smaller than or equal to a threshold (see claim 18 citations).

Response to Arguments
Applicant's arguments filed 4/19/22 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 8-9 of the Applicant’s Response, the Applicant argues that Ramasubramonian does not teach the amended limitations of the independent claims.
	The Examiner respectfully disagrees. After further consideration of the cited references, Zhao discloses signaling a differential coding mode ([0164] and [0162]) or a transform skip mode ([0021], i.e. a suggestion that if one is enabled or signaled, the other is not) . The signaling is done using a bdpcm_flag ([0208]). Under the broadest reasonable interpretation of the current claim language, a “differential coding mode”, an intra prediction mode is also a “differential coding mode” because it uses different blocks for prediction ([0004]). Moreover, Ramasubramonian teaches that the transform skip may be inferred (i.e. conditionally signaled) based on a coding mode such as an intra mode ([0154], i.e. differential coding mode enabled). Therefore, under the broadest reasonable interpretation of the current claim language, the 103 combination of Zhao and Ramasubramonian teaches the amendments to the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. (U.S. 2021/0321136) discloses inferring transform skip based on BDPCM ([0348]). Yoo et al. (U.S. 2020/0260070) further discloses a transform skip and BDPCM flag (p. 27, Table 25). Nguyen et al. (U.S. 2016/0029035) discloses conditionally including skipping syntax elements ([0086]). Nguyen was cited in the Applicant’s IDS dated 12/20/21.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/Primary Examiner, Art Unit 2482